Judgment affirmed, with costs. All concur, except Crosby, J., who dissents and votes for reversal on the law and facts and for granting a new trial on the ground that the finding that the defendant was engaged in his own business at the time of the assault, which was a prerequisite under the enabling *789act,* was contrary to and against the weight of the evidence. (The judgment awards claimant damages for personal injuries sustained by a claimed malicious attack by State troopers.) Present — Sears, P. J., Edgcomb, Crosby, Lewis and Taylor, JJ.

 See Laws of 1934, chap. 808.— [Rep.